UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6161


WILLIE ANDERSON,

                Petitioner - Appellant,

          v.

HENRY MCMASTER, Attorney General for South Carolina,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     G. Ross Anderson, Jr., Senior
District Judge. (4:05-cv-02661-GRA)


Submitted:   May 20, 2010                   Decided:   May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Anderson, Appellant Pro Se.   William Edgar Salter, III,
Assistant  Attorney   General,  Donald   John  Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Willie Anderson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge to

dismiss Anderson’s 28 U.S.C. § 2254 (2006) petition as untimely

under the AEDPA.   We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of

the   district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on April 18, 2006.    The notice of appeal was filed on January

20, 2010. * Because Anderson failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented



      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                 2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3